McCay, Judge.
The existence of a trust, without any necessity for such an exception to the ordinary legal title to property, has always, since the statute of uses, been contrary to the policy of the law. It is to the public interest that if one have the entire beneficial interest in property and be fully sui juris, under no disability, the law should, in all respects, treat the title as a legal one; and the rule is uniform that when the purposes of a trust have ceased and the beneficiaries are of full age and free from disability, the estate shall, by operation of law, become a legal estate: Code, sections 2313, 2314. The object of this trust deed was, upon the face of it, solely to protect the property against the marital rights of the husband, and preserve it for the use of the wife during the coveture. At the death of the husband the whole purpose of the trust was at an end. Had the wife, under the old law, married again, her second husband would have taken the property in fee. It follows, therefore, that the wife was as completely the legal owner of this property when she became a widpw as though she had then first got it by a purchase of it, and any judgment obtained against her bound it as it would any other property to which she had a legal title. There was no necessity to procure a judgment as prescribed in section 3378 of the Code *252for subjecting trust property to debts. It was not trust property at all. The title was a legal one and passed, and was bound as any other legal title would pass or be bound. We think, therefore, that the charge of the court was right, and the verdict right.
Judgment affirmed.